THREADGILL, Judge.
We affirm the order of adjudication and disposition of dependency in all respects, *381except that we remand for the correction of a clerical error. Upon remand, the notation under section I.B. of the order which indicates that the children were found to be abused should be stricken. At the conclusion of the evidentiary hearing, the trial court stated that there had been no evidence of abuse.
Affirmed, but remanded for correction of the clerical error.
DANAHY, A.C.J., and CASE, JAMES R., Associate Judge, concur.